      Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 1u.s.
                                                             of 18
                                                                 DISTRICT COURT
                                                                                  FILED               --
                                                                         EASTERN DISTRICT ARKANSAS




SHANA HAYES, Individually and on                                                PLAINTIFF
Behalf of Others Similarly Situated


vs.                                 No. 4:19-cv-_Igff-J/'(


USABLE CORPORATION                                                           DEFENDANT


               ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Shana Hayes, individually and on behalf of all

others similarly situated, by and through her attorneys April Rheaume and Josh

Sanford of Sanford Law Firm, PLLC, and for her Original Complaint-Collective

Action against Defendant USAble Corporation ("Defendant"), she does hereby

state and allege as follows:                         This case assigned to D i s t r i c ! f f ' ~
                                                     and to Magistrate Judge_-fl.p.~--~'"-~~      ~
                                                                                        ..............-----+-1-
                               I.      INTRODUCTION

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest and costs, including reasonable attorneys' fees

as a result of Defendant's failure to pay Plaintiff and all others similarly situated

overtime compensation for all hours that Plaintiff and all others similarly situated

worked in excess of forty (40) per workweek.



                                       Page 1 of 16
                        Shana Hayes, et al. v. USAble Corporation
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
      Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 2 of 18



       2.     Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendant has willfully and intentionally committed

violations of the FLSA and AMWA as described infra.

                       II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       4.     This Complaint also alleges violations of the AMWA, which arise

out of the same set of operative facts as the federal cause of action herein

alleged; accordingly, this Court has supplemental jurisdiction over Plaintiffs state

law claim pursuant to 28 U.S.C. § 1367(a).

       5.     Defendant conducts business within the State of Arkansas,

operating an office in Little Rock.

       6.     Venue lies properly within this Court under 28 U.S.C. § 1391 (b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendant, and Defendant therefore "resides" in Arkansas.

       7.     Plaintiff was employed by Defendant at its facility located in Little

Rock. Therefore, the acts alleged in this Complaint had their principal effect

within the Western Division of the Eastern District of Arkansas, and venue is

proper in this Court pursuant to 28 U.S.C. § 1391.

                                Ill.    THE PARTIES

       8.     Plaintiff Shana Hayes is a resident and citizen of Faulkner County.




                                        Page 2 of 16
                         Shana Hayes, et al. v. USAble Corporation
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
     Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 3 of 18



      9.       At all times relevant to the allegations in this Complaint, Plaintiff

was a salaried employee at Defendant's location in Little Rock.

       10.     At all times material herein, Plaintiff and those similarly situated to

Plaintiff have been entitled to the rights, protections and benefits provided under

the FLSA.

       11.     At all times material herein, Plaintiff and those similarly situated to

Plaintiff who worked for Defendant within Arkansas have been entitled to the

rights, protections and benefits provided under the AMWA.

         12.   Defendant is an "employer" within the meanings set forth in the

FLSA and AMWA, and was, at all times relevant to the allegations in this

Complaint, Plaintiff's employer.

         13.   Defendant is an insurance company registered to do business in

the State of Arkansas.

         14.   Defendant conducts business in Arkansas under the trade name

Arkansas Blue Cross and Blue Shield.

         15.   Defendant can be served through its registered agent CT

Corporation System, 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas

72201.

         16.   Defendant has at all relevant times been engaged in interstate

commerce as that term is defined under the FLSA.

         17.   Defendants have at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce.

                                        Page 3 of 16
                         Shana Hayes, et al. v. USAble Corporation
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
      Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 4 of 18



       18.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of exercise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this Complaint.

       19.     Defendants employed four or more individuals in each week in

each of the three years preceding the filing of this Complaint.

                            IV.    FACTUAL ALLEGATIONS

       20.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       21.     Defendant owns and operates at least one office in Arkansas.

       22.     Plaintiff was employed at Defendant's location in Little Rock from

approximately April of 2017 until August of 2019.

       A.      Claims Specialist

       23.     From around April of 2017 to July of 2018, Plaintiff was employed

by Defendant as an hourly-paid Claims Specialist.

       24.     As an hourly-paid Claims Specialist, Plaintiff received an annual

bonus for hitting certain, predetermined metrics.

       25.     Plaintiff regularly worked more than forty hours in a workweek.

       26.     Upon information and belief, Defendant did not adjust Plaintiff's

regular rate of pay to account for the bonus when calculating Plaintiff's overtime

premium.

       27.     Upon information and belief, all Claims Specialists are similarly

situated and are eligible for nondiscretionary bonuses.

                                           Page 4 of 16
                            Shana Hayes, et al. v. USAble Corporation
                            U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint-Collective Action
     Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 5 of 18



        B.    Primary Cary Analyst

        28.   From around July of 2018 through August of 2019, Plaintiff was

employed by Defendant as a salaried Primary Care Analyst of a Primary Care

Team.

        29.   Defendant's Primary Care Teams are responsible for assisting

Patient Centered Medical Homes in reducing medical expenses. Plaintiffs duties

as a Primary Care Analyst of Primary Care Team included drafting and

responding to emails, gathering financial data from clinics, ensuring other team

members received information, creating rosters, and assisting in recruiting clinics

to the program.

        30.   To perform these duties, Plaintiff was required to work an average

number of hours each week that exceeded forty (40).

        31.   As a Primary Care Analyst, Defendant classified Plaintiff as a

salaried employee and paid her the same weekly salary regardless of the

number of hours she worked; the salary was less than $100,000.00 per year.

        32.   As a Primary Care Analyst, Plaintiff did not have the authority to

discipline or fire other employees.

        33.   Plaintiffs primary duty did not include the management of other

employees.

        34.   Plaintiffs primary duty did not include the exercise of independent

judgment with respect to matters of significance.

        35.   As a Primary Care Analyst, Plaintiffs primary duties were to gather

information and disseminate to the appropriate parties on the Primary Care

                                       Page 5 of 16
                        Shana Hayes, et al. v. USAble Corporation
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
      Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 6 of 18



Team.    Plaintiff did not sell products to customers, nor exercise discretion on

decisions regarding processes.

        36.   Upon information and belief, all Primary Care Analysts have the

same duties and responsibilities and are similarly situated.

              V.     REPRESENTATIVE ACTION ALLEGATIONS

        37.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully set forth herein.

        38.   At all relevant times, Plaintiff and all others similarly situated have

been entitled to the rights, protections and benefits provided by the FLSA and the

AMWA.

        39.   Plaintiff brings her claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        40.   Plaintiff proposes two Section 216 collectives composed of 1)

hourly-paid Claims Specialists; and 2) salaried Primary Care Analysts.

        A.    Hourly-Paid Claims Specialists

        41.   Plaintiff brings her FLSA claim on behalf of all hourly-paid

employees employed by Defendant at any time within the applicable statute of

limitations, who were classified by Defendant as non-exempt from the overtime

requirements of the FLSA and who are entitled to payment of the following types

of damages:

        a.    Payment of a lawful overtime premium for all hours worked for

Defendant in excess of forty (40) in a workweek;

        b.    Liquidated damages; and

                                       Page 6 of 16
                        Shana Hayes, et al. v. USAble Corporation
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
      Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 7 of 18



       c.     Attorneys' fees and costs.

       42.     In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will file a written Consent to Join this lawsuit.

       43.    The relevant time period dates back three years from the date on

which Plaintiff's Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a).

       44.    The members of the proposed FLSA collective of hourly-paid

employees are similarly situated in that they share these traits:

       a.      They were classified by Defendant as non-exempt from the

overtime requirements of the FLSA;

       b.      They were paid hourly rates;

       c.      They worked at least some overtime;

       d.      They recorded their time in the same manner; and

       e.      They were subject to Defendant's common policy of failing to

account for their bonuses when calculating their regular rate of pay.

       45.     Plaintiff is unable to state the exact number of the potential

members of the FLSA Collective of hourly-paid claims specialists but believes

that the group exceeds 100 persons.

       B.      Salaried Primary Care Analysts

       46.     Plaintiff also brings her FLSA claim on behalf of all of Defendant's

Primary Care Analysts who were classified as exempt from the overtime

requirements of the FLSA and paid a salary by Defendant at any time within the




                                         Page 7 of 16
                          Shana Hayes, et al. v. USAble Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
      Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 8 of 18



applicable statute of limitations period, who are entitled to payment of the

following types of damages:

       a.     A lawful overtime for all hours worked;

       b.      Liquidated damages; and

       c.     Attorneys' fees and costs.

       47.     In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will file a written Consent to Join this lawsuit.

       48.    The relevant time period dates back three years from the date on

which Plaintiff's Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a).

       49.    The members of the proposed FLSA Collective of primary care

analysts are similarly situated in that they share these traits:

       a.     They regularly worked more than forty (40) hours in a workweek;

       b.      They were misclassified as exempt from the overtime requirements

of the FLSA; and

       c.     They were subject to Defendant's common policy of paying a salary

with no overtime premiums to Primary Care Analysts.

       50.     Plaintiff is unable to state the exact number of the potential

members of the FLSA Collective but believes that the group exceeds five (5)

persons.

       C.      Both Collectives

       51.     Defendant can readily identify the members of the Section 16(b)

Collectives. The names and physical addresses, email addresses and phone

                                         Page 8 of 16
                          Shana Hayes, et al. v. USAble Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
       Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 9 of 18



numbers of the FLSA collective action plaintiffs are available from Defendant,

and a Court-approved Notice should be provided to the FLSA collective action

plaintiffs via first class mail, email and text message to their last known physical

and electronic mailing addresses and cell phone numbers as soon as possible,

together with other documents and information descriptive of the FLSA claim.

       52.   At all relevant times, Defendant directly hired members of the

Collective Action Classes to work in its offices, paid them wages, controlled their

work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

       53.   At all relevant times, each member of the Collective regularly

engaged in interstate commerce or handled, sold, or otherwise worked with

goods or materials that had been moved in or produced for interstate commerce.

                        VI.   FIRST CAUSE OF ACTION
                  (Individual Claim for Violation of the FLSA)

       54.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       55.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       56.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the FLSA, 29 U.S.C. § 203.

       57.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.



                                       Page 9 of 16
                        Shana Hayes, et al. v. USAble Corporation
                        U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                          Original Complaint-Collective Action
      Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 10 of 18



           58.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

           59.   During Plaintiff's hourly employment as a Claims Specialist,

Defendant classified her as non-exempt from the overtime requirements of the

FLSA.

           60.   Despite Plaintiff's entitlement to overtime payments under the

FLSA, Defendant failed to pay Plaintiff a proper overtime rate of one and one-half

(1.5) times her regular rate of pay for all hours worked over forty (40) in each

one-week period.

           61.   During Plaintiff's salaried employment as a Primary Care Analyst,

Defendant intentionally misclassified          her as exempt from     the overtime

requirements of the FLSA, when in fact Plaintiff was a non-exempt employee

entitled to overtime pay.

           62.   Despite the entitlement of Plaintiff to minimum wage and overtime

payments under the FLSA, Defendant failed to pay Plaintiff an overtime rate of

one and one-half times her regular rate of pay for all hours worked over forty (40)

in each one-week period.

           63.   Defendant's failure to pay Plaintiff all overtime wages owed was

willful.

                                         Page 10 of 16
                          Shana Hayes, et al. v. USAble Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
     Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 11 of 18



       64.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                       VII.  SECOND CAUSE OF ACTION
                  (Individual Claim for Violation of the AMWA)

       65.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       66.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Arkansas Code Annotated §§ 11-4-201 et seq.

       67.    At all relevant times, Defendant was Plaintiffs "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       68.    Arkansas Code Annotated§§ 11-4-210 and 211 require employers

to pay all employees a minimum wage for all hours worked up to forty in one

week and to pay one and one-half times regular wages for all hours worked over

forty hours in a week, unless an employee meets the exemption requirements of

29 U.S.C. § 213 and accompanying Department of Labor regulations.

       69.     During Plaintiffs hourly employment as a Claims Specialist,

Defendant classified her as non-exempt from the overtime requirements of the

AMWA.

       70.     Despite Plaintiffs entitlement to overtime payments under the

AMWA, Defendant failed to pay Plaintiff a proper overtime rate of one and one-

half (1.5) times her regular rate of pay for all hours worked over forty (40) in each

one-week period.
                                         Page 11 of 16
                          Shana Hayes, et al. v. USAble Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                            Original Complaint-Collective Action
       Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 12 of 18



        71.    During Plaintiff's salaried employment as a Primary Care Analyst,

Defendant misclassified Plaintiff as exempt from the overtime requirements of the

AMWA, when in fact Plaintiff was a non-exempt employee entitled to overtime

pay.

        72.    Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendant failed to pay Plaintiff an overtime rate of one and one-half

times her regular rate of pay for all hours worked over forty (40) in each one-

week period.

        73.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                     VIII. THIRD CAUSE OF ACTION
 (Collective Action Claim for Violation of the FLSA for Hourly Employees)

        74.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

        75.    Plaintiff brings this collective action on behalf of all hourly-paid

employees employed by Defendant to recover monetary damages owed by

Defendant to Plaintiff and members of the putative collective for overtime

compensation for all hours she and they worked in excess of forty (40) each

week.

        76.    Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.
                                        Page 12 of 16
                         Shana Hayes, et al. v. USAble Corporation
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
     Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 13 of 18



       77.    At all relevant times, Defendant has been, and continues to be, an

"employer" of Plaintiff and all those similarly situated within the meaning of the

FLSA, 29 U.S.C. § 203.

       78.    Defendant classified Plaintiff and all similarly situated hourly Claims

Specialists as nonexempt from the overtime requirements of the FLSA.

       79.    Despite the entitlement of Plaintiff and those similarly situated to

overtime payments under the FLSA, Defendant failed to pay Plaintiff and all

those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.

       80.    This court should certify the following collective:

         All hourly employees who received a bonus during the past
             three years which who worked more than forty hours
         in any week for which any such bonus was in part derived.

       81.    Defendant willfully failed to pay overtime wages to Plaintiff and to

others similarly situated.

       82.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                      IX.    FOURTH CAUSE OF ACTION
               (Collective Action Claim for Violation of the FLSA
                           for Primary Care Analysts)

       83.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.




                                        Page 13 of 16
                         Shana Hayes, et al. v. USAble Corporation
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
     Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 14 of 18



        84.    Plaintiff brings this collective action on behalf of all Primary Care

Analysts employed by Defendant to recover monetary damages owed by

Defendant to Plaintiff and members of the putative collective for overtime

compensation for all hours she and they worked in excess of forty (40) each

week.

        85.    Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

        86.    At all relevant times, Defendant has been, and continues to be, an

"employer" of Plaintiff and all those similarly situated within the meaning of the

FLSA, 29 U.S.C. § 203.

        87.    Defendant classified Plaintiff and all similarly situated Primary Care

Analysts as nonexempt from the overtime requirements of the FLSA, when in fact

they were non-exempt employees entitled to overtime pay.

        88.    Despite the entitlement of Plaintiff and those similarly situated to

overtime payments under the FLSA, Defendant failed to pay Plaintiff and all

those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.

        89.    This court should certify the following collective:

              All Primary Care Analysts during the past three years.

        90.    Defendant willfully failed to pay overtime wages to Plaintiff and to

others similarly situated.




                                        Page 14 of 16
                         Shana Hayes, et al. v. USAble Corporation
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
     Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 15 of 18



       91.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                           X.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Shana Hayes, individually

and on behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant USAble Corporation be summoned to appear and

answer this Complaint;

       B.     That Defendant be required to account to Plaintiff, the collective

members, and the Court for all of the hours worked by Plaintiff and the collective

members and all monies paid to them;

       C.     For a declaratory judgment that Defendant's practices alleged

herein violate the Fair Labor Standards Act, the Arkansas Minimum Wage Act,

and their attendant and related regulations;

       D.     For certification of and notice to the proposed collective members;

       E.     For judgment for damages suffered by Plaintiff and the collective

members for all unpaid overtime compensation under the FLSA and the AMWA;

       F.     For judgment for liquidated damages as provided for under the

FLSA and the AMWA;

       G.     For an order entering judgment in                 Plaintiffs favor against

Defendant for compensatory damages for Defendant's violations of Title VII;




                                        Page 15 of 16
                         Shana Hayes, et al. v. USAble Corporation
                         U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                           Original Complaint-Collective Action
    Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 16 of 18



      H.    For an order entering judgment in               Plaintiff's favor against

Defendant for compensatory damages for Defendant's violations of the AGRA;

      I.    For attorneys' fees, costs, and pre-judgment interest; and

      J.    For such other relief as this Court deems just and proper.

                                          Respectfully submitted,

                                          SHANA HAYES, Individually
                                          and on Behalf of All Others
                                          Similarly Situated, PLAINTIFF

                                          SANFORD LAW FIRM, PLLC
                                          ONE FINANCIAL CENTER
                                          650 SOUTH SHACKLEFORD, SUITE 411
                                          LITTLE ROCK, ARKANSAS 72211
                                          TELEPHONE: (501) 221-0088
                                          FACSIMILE: (888) 787-2040

                                                             /


                                          josh@sanfordlawfirm.com




                                     Page 16 of 16
                      Shana Hayes, et al. v. USAble Corporation
                      U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                        Original Complaint-Collective Action
        Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 17 of 18



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


SHANA HAYES, Individually and on                                          PLAINTIFF
Behalf of Others Similarly Situated


vs.                               No. 4:19-cv-~-J"'".N]


USABLE CORPORATION                                                       DEFENDANT


                     CONSENT TO JOIN COLLECTIVE ACTION


       I have been an hourly-paid Claims Specialist for USAble Corporation in the past
three years. I understand this lawsuit is being brought under the Fair Labor Standards
Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this
action or adjudication by the Court.




                                                    SHANA HAYES

                                                     November 26, 2019




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
        Case 4:19-cv-00845-JM Document 1 Filed 11/26/19 Page 18 of 18



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


SHANA HAYES, Individually and on                                            PLAINTIFF
Behalf of Others Similarly Situated


vs.                                No. 4:19-cv-.K!l.5-J/J,f,


USABLE CORPORATION                                                        DEFENDANT


                     CONSENT TO JOIN COLLECTIVE ACTION


       I have been a Primary Care Analyst for USAble Corporation in the past three
years. I understand this lawsuit is being brought under the Fair Labor Standards Act for
unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be represented
by Sanford Law Firm, PLLC, and to be bound by any settlement of this action or
adjudication by the Court.




                                                      SHANA HAYES

                                                      November 26, 2019




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
